F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                          DEC 22 1999
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    JOAN WILLIAMS-BLAND,

                Plaintiff-Appellant,

    v.                                                   No. 98-5246
                                                   (D.C. No. 97-CV-358-M)
    KENNETH S. APFEL, Commissioner                       (N.D. Okla.)
    of the Social Security Administration,

                Defendant-Appellee.




                             ORDER AND JUDGMENT           *




Before BALDOCK , PORFILIO , and BRORBY , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Plaintiff applied for disability benefits on October 18, 1994, alleging

disability since February 28, 1992, because of severe pain in her back, neck, leg,

head, and shoulder. The application was denied initially and upon

reconsideration, at which point plaintiff requested a hearing before an

administrative law judge (ALJ). The ALJ determined at step four of the

sequential analysis that plaintiff was not disabled because she retained the

residual functional capacity to perform her past relevant data entry work.      See

Williams v. Bowen , 844 F.2d 748, 750-52 (10th Cir. 1988) (discussing five step

analysis). In the alternative, the ALJ found that plaintiff was not disabled at step

five because there are a significant number of other jobs she could perform in

spite of her limitations. The Appeals Council denied review.

       Plaintiff sought further review of the denial of benefits, and the district

court affirmed the Commissioner’s decision. On appeal, we will affirm the

district court judgment if the Commissioner’s denial of benefits is supported by

substantial evidence and the correct legal standards were applied.       See Kepler v.

Chater , 68 F.3d 387, 388 (10th Cir. 1995).

       Plaintiff raises two issues in this appeal, both regarding the ALJ’s step four

findings. First, she argues that the ALJ applied the wrong legal standard in not

accepting the treating physician’s opinion that she is disabled. Plaintiff also

complains that the ALJ failed to make required findings regarding the demands of



                                            -2-
her past relevant data entry work. Plaintiff does not specifically take issue with

the ALJ’s alternative step five finding, except to object in general to the propriety

of the alternative disposition. In her brief, appellant, through her attorney,

“questions the propriety of an alternative Step Four/Step Five finding in this case

or another Social Security Disability case.” Appellant’s Br. at 34. We direct

plaintiff’s attorney’s attention to this court’s decision in      Murrell v. Shalala , 43

F.3d 1388, 1389 (10th Cir. 1994), where we specifically rejected the plaintiff’s

objection to the ALJ’s alternative disposition and reaffirmed “our favorable view

of such dispositions generally.”      Id. This court does not look favorably on the

continued advancement of arguments we have specifically rejected.

       As we mentioned, plaintiff does not take issue with the merits of the ALJ’s

finding of nondisability at step five. Our review of the record reveals substantial

evidence supporting the ALJ’s alternative disposition, however, and we affirm on

that basis. The only argument plaintiff urges on appeal that is relevant to the

ALJ’s step-five finding of nondisability is that the ALJ’s refusal to rely on the

treating physician’s opinion of disability was error.      2
                                                               To the contrary, the record

shows that the ALJ applied the correct standard in discounting Dr. Davis’

conclusory opinion, unsupported by medical evidence, that plaintiff was totally


2
      Consequently, we do not consider plaintiff’s argument that the ALJ failed
to make the required findings regarding the demands of her past relevant work
because that contention is unique to the ALJ’s step-four determination.

                                               -3-
disabled. See Frey v. Bowen , 816 F.2d 508, 513 (10th Cir. 1987). Furthermore,

the ALJ complied with the requirement that he “give specific, legitimate reasons

for disregarding the treating physician’s opinion that a claimant is disabled.”

Goatcher v. United States Dep’t of Health & Human Servs.    , 52 F.3d 288, 290

(10th Cir. 1995).

      In sum, we affirm the ALJ’s alternative finding that plaintiff is not disabled

because there are a significant number of jobs in the regional and national

economies that plaintiff can perform, given her limitations. The ALJ did not err

in weighing Dr. Davis’ opinion, and there is substantial evidence in the record

supporting the ALJ’s determination of nondisability at step five. AFFIRMED.



                                                    Entered for the Court



                                                    John C. Porfilio
                                                    Senior Circuit Judge




                                         -4-